NOTICE OF ALLOWANCE
Acknowledgements

1.	This notice of allowance addresses the responses filed July 12, 2022 and July 26, 2022 reissue U.S. Application No. 17/164,378 (“instant application”).  Examiners find the actual filing date of the instant application is Feb. 13, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a reissue application of U.S. Patent No. 8,048,793, (“‘793 Patent”) issued Nov. 1, 2011. The ‘793 Patent was filed on Sep. 3, 2008 as U.S. Application No. 12/203,280 (“280 Application”), titled “FLIP CHIP FOR ELECTRICAL TEST AND MANUFACTURE METHOD THEREOF”.
3.	The instant application is a continuation of U.S. App. No. 16/275,199 issued as RE48,422 (hereafter “R2”). R2 is a reissue of the ‘793 Patent. 
4.	The instant application is a continuation of U.S. App. No. 16/274,191 issued as RE48,421 (hereafter “R1”). R1 is a reissue of the ‘793 Patent.
5.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘793 Patent.
6.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘793 Patent.
7.	The ‘793 Patent issued with claims 1-9 (“patent claims”). In the amendment filed July 12, 2022 (“JULY 2022 CLAIM AMENDMENTS"), patent claims 1-9 are cancelled and new claims 10-26 are added. Thus, claims 10-26 are pending.

Priority claims
8.	Examiners find the instant application is claiming foreign priority under §119(a)-(d) to KR 10/2007/0089905 filed Sept. 5, 2007. In view of the grant of the Petition Decision to Accept Certified Copy of Foreign Application, the Office acknowledges receipt of the certified copy of Korean Patent Application No. 10-2007-0089905 received on March 23, 2020 (see Petition Decision mailed May 7, 2020).
9.	Because the claim for priority has been perfected, the earliest foreign priority date of the instant application is Sept. 5, 2007.

EXAMINER’S AMENDMENT
10.	Under 37 CFR 1.173(b)(2), a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.  In the JULY 2022 CLAIM AMENDMENTS, claims 6-9 are cancelled with presentation of the text of the claim. As such, this Examiner’s Amendment corrects this minor marking error and cancels the patent claims 6-9.
The application has been amended as follows:
--cancel claims 6-9--

Reissue Declaration
11.	The reissue declaration filed July 26, 2022 has overcome the rejection for a defective declaration. Thus, the rejection is withdrawn.


Application Data Sheet (“ADS”)/Filing Receipt
12.	The corrected ADS filed July 12, 2022 has been received and a corrected filing receipt has been mailed. Thus, the objection is withdrawn.

Double Patenting
13.	The Terminal Disclaimer filed July 12, 2022 has been approved. Thus, the double patenting rejections are withdrawn.
 
Allowable Subject Matter
14.	Claims 10-26 are allowed because the prior art does not disclose or make obvious the step of “wherein the metal pattern forms electrical connection between the gold bumps and the polarity of the photoresist or dry film in step b) is opposite to the polarity of photoresist or a dry film in step f)” in combination with the other limitations of the claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.

Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992